DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on September 22, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,788,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Note
Examiner has cited particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is  respectfully requested that, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 and 27-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by previously cited Duffy et al (US Pat. No. 8,518,106).
Regarding claim 23, Duffy teaches a delivery system (100) for a medical device (valve 304) comprising: 
1 of the medical device in a compressed delivery state2, the delivery capsule comprising a proximal end (See Figs. 3& 4 showing the proximal opening at end of sleeve 126) and a maximum outer diameter (note the maximum outer diameter along the sleeve until the distal taper at 124);
an elongate member (206) extending from the proximal end of the delivery
capsule (See Fig. 4 which shows 206 extending proximally from the capsule; See Col. 5, lines 1-15); and
an introducer sheath (116) slidably disposed about the elongate member (See Col. 4, lines 51-53), the introducer sheath comprising a first component (proximal portion of sheath3) and a  rigid distal end (distal portion of sheath) (it is noted that Duffy states the introducer 116 “may be formed of … stainless steel”; See Col. 4, line 54, and thus the distal end of the introducer sheath 4, wherein the rigid distal end of the introducer sheath cannot slide over the maximum outer diameter of the delivery capsule (See Figs. 1, 3; Col. 5; lines 60-65 stating “the distal end of introducer 116 abuts the proximal end of support arm sleeve 126”).
Regarding claim 24, Duffy further teaches an outer diameter of the introducer sheath is approximately equal to or less than the maximum outer diameter of the delivery capsule. (See Figs 1 and 3; Col. 5; lines 60-65).
Regarding claim 25, Duffy further teaches wherein the rigid distal end component of the introducer sheath is configured to mate with the proximal end of the delivery capsule. (See Figs. 1, 3; Col. 5; lines 60-65 stating “the distal end of introducer 116 abuts the proximal end of support arm sleeve 126”. This abutting relationship is deemed to sufficient to meet the broadest reasonable interpretation of the term “mate”).
Regarding claim 27, Duffy further teaches the proximal end of the delivery capsule (104 including 126) contacts the rigid distal end component of the introducer sheath in an insertion configuration. (See Fig. 1 and 3; Col. 5; lines 60-65. Since the distal end of the introducer “abuts” the proximal end of sleeve 126, they are in contact).
Regarding claim 28, Duffy further teaches wherein the delivery capsule (104 including 126) is located distally from the rigid distal end component of the introducer sheath in a delivery configuration (See Figs. 1 and 3).
Regarding claim 29, Duffy further teaches a tubular stability member (106) located between the elongate member and the introducer sheath (See Figs 3, 4, and 6; Col. 5, lines 17-35).
Regarding claim 30, Duffy further teaches the introducer sheath (116) is slidably disposed about the tubular stability member (106) (See Figs, 3, 4, 6 and Col. 4, lines 50-55).
Regarding claim 31, Duffy further teaches the first component of the introducer sheath is steerable. (Note Col. 9, line 48 through Col. 10, line 2 which describes steering the device (including the introducer sheath) through the vasculature to the desired deployment location in the body. This is sufficient to meet the limitation “steerable”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Duffy et al (US Pat. No. 8,518,106) in view of previously cited Parker (US PG Pub 2001/0034514).

Regarding claim 26, Duffy teaches the device of claim 23 above but does not explicitly teach the rigid distal end component of the introducer sheath comprises a radiopaque material. 
Parker teaches an introducer sheath (30) with a radiopaque material (band 34) at the distal end component of the sheath. (See paragraphs [0021]-[0022]). It is widely known in the art to use radiopaque materials so that delivery devices can be visualized during a medical procedure to allow the surgeon to precisely determine the location of the device in the body making the procedure quicker and safer for the patient.
It would have been obvious to one of ordinary skill in the art at the time of invention to make the rigid distal end component as taught by Duffy comprise a radiopaque material so as to . 
Allowable Subject Matter
Claims 33-42 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a delivery system for a medical device featuring a delivery capsule with a maximum outer diameter, and elongate member extending from the proximal end of the delivery capsule and an introducer sheath with a rigid distal end component where the introducer sheath is slidably disposed about the elongate member and where the rigid distal end of the introducer sheath cannot slide over the maximum outer diameter of the delivery capsule or the proximal end of the delivery capsule  in combination with the other elements as claimed. 
The closest prior art is Duffy (US Pat No. 8,518,106) which teaches a delivery system for a medical device with an delivery capsule and an introducer sheath, however the introducer sheath of Duffy extends over the proximal portion of the delivery capsule when the device is in the closed, delivery configuration. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The Terminal Disclaimer filed September 22, 2020 has overcome the previous Double Patenting Rejections.
Applicant's arguments filed September 22, 2020 and incorporated into the RCE filed October 23, 2020 have been fully considered but they are not persuasive. 
Applicant argues the Duffy reference fails to teach “a delivery capsule configured to house at least a proximal end of the medical device”. This is unpersuasive. 
Applicant argues “The distal tip assembly 104, however, at most retains a distal end of the prosthetic valve.” Applicant supports this assertion with the following passage from Duffy: “When advanced, the ‘valve which prosthesis arms 802 are partially exposed, but the support arm sleeve 126 is covering the distal end of arms 802” (Col. 8, lines 40-43; Fig. 8). Applicant then asserts that the arms are located at the distal end of the device, however, there is no support for the assertion that the arms are located at the distal end of the device within the reference itself. 
MPEP §2111 states “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.” Although proximal and distal are often interpreted as “proximal” being closest to the surgeon and “distal” being farthest away from the surgeon, they are, in fact, relative terms which depend upon the viewer's point of reference. Further, "proximal" and "distal" are defined by Merriam-Webster as relative to the center of the body, with ‘distal’ defined as “situated away from the point of attachment or origin or a central point especially of the body” and ‘proximal’ being defined as especially, located toward the center of the body”.
Furthermore, even if applicant is correct that the arms are located on the distal end of the medical device, Duffy still reads on the instant claims. The limitation at issue recites “a delivery capsule configured to house at least a proximal end of the medical device” which is a recitation of intended use. It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the device of Duffy is capable of housing the proximal end of the device since there is no structures which would prevent the device from being stored in such a manner.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.
Examiner called Theresa Medler, attorney for applicant, on March 11, 2021 to propose an examiner’s amendment to place the application in condition for allowance (see attached interview summer). Ms. Medler stated the proposed amendment would likely be acceptable and said she would confirm with her client. However, ultimately, Ms. Medler never responded to examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the distal end of arms (802) (which can also been seen unmarked in Fig. 3) are within the delivery capsule 126. It is also noted that the distal end of the arms are not necessarily at the distal end of the device. Although proximal and distal are often interpreted as “proximal” being closest to the surgeon and “distal” being farthest away from the surgeon, they are, in fact, relative terms which depend upon the viewer's point of reference. Further, "proximal" and "distal" are defined by Merriam-Webster as relative to the center of the body, with ‘distal’ defined as “situated away from the point of attachment or origin or a central point especially of the body” and ‘proximal’ being defined as “next to or nearest the point of attachment or origin, a central point or the point of view; especially, located toward the center of the body”. Thus, depending on the location where the medical device is deployed, the arms may be either “proximal” or “distal”. It is the examiner’s position that the arms as seen in Figs. 3 and 8 of Duffy being inside of the delivery capsule of the device constrained in the capsule is sufficient to meet the limitation “a delivery capsule configured to hold at least a proximal end of the device”. Furthermore, “configured to” is a recitation of intended use. The instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the device of Duffy is clearly capable of containing at least a proximal end of the medical device.
        2 It is noted that the distal tip assembly (104) includes support arm sleeve (126) which serves to constrain the arms of the valve implant when the delivery device in the deployment configuration (See Figs. 1 and 3). Since at least a portion of the medical device (arms of valve) is housed inside the support sleeve 126 when in the delivery configuration (as seen in Fig 3) the Duffy reference is deemed to meet the limitation as currently claimed.
        3 It is noted that the limitation “a first component and a rigid distal end component” do not require separate pieces. “Component” is a broad limitation which is met by a portion of the sheath (116). It is further noted the claims do not require any particular structure or arrangement other than the end component be distal to the first component and rigid. Both these limitations are met by Duffy.
        4 Note that Duffy discloses the distal end of the introducer sheath abutting the proximal end of support sleeve 126 (See Figs. 1 and 3) and shows the introducer 116 having roughly the same outer diameter of as support sleeve 126. Since the outer diameters are the same, and the introducer sleeve has a radial thickness, then the inner diameter of the introducer sheath must be smaller than the maximum outer diameter of the delivery capsule (104 including 126)